Citation Nr: 1337515	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  11-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a special apportionment of the Veteran's non-service-connected disability pension benefits in favor of V.S., the Veteran's child.

(The Veteran's claims of entitlement to service connection for residuals of a left hand injury, a sinus condition, hypertension, hepatitis C, headaches, and the request to reopen a previously denied claim of service connection for a neck disability are the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to November 1974.  The Appellant is the custodian of V.S., a child born to her and the Veteran.  Because the Appellant is seeking a special apportionment of the Veteran's VA benefits, both the Veteran and the Appellant are considered parties to this contested claim.  See, for example, 38 C.F.R. §§ 19.100, 20.504 (2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision issued by the Department of Veterans Affairs Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the Appellant's claim for a special apportionment of the Veteran's non-service-connected disability pension benefits in favor of V.S., a minor child.  (The Board notes parenthetically that V.S. turned 18 years of age in December 2011 after this appeal was perfected.)  Having reviewed the record evidence, the Board finds that the issue is as stated on the title page of this decision.

There are relevant records for this appeal contained in the Veteran's Virtual VA paperless claim file.

The issue of whether an overpayment of non-service-connected disability pension benefits paid to the Veteran prior to December 2011 has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the PMC).  It appears that, prior to V.S. turning 18 years of age in December 2011, the Veteran was paid a higher level of VA compensation because he was considered a Veteran with 1 dependent.  The record evidence indicates that V.S. was in the custody of the Appellant and living with her at the same time that the Veteran may have been paid additional VA compensation for V.S.  Thus, it appears that the Veteran may have been overpaid for his non-service-connected disability pension benefits prior to V.S. turning 18 years of age in December 2011.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ (in this case ,the PMC) for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Pension Management Center (PMC) in Milwaukee, Wisconsin.  VA will notify the Appellant if further action is required on her part.


REMAND

The Appellant contends that the she is entitled to a special apportionment of the Veteran's non-service-connected disability pension benefits in favor of V.S., the Veteran's child, because the Veteran received additional VA compensation for his daughter but refused to pay this compensation to the Appellant as the child's custodian.  The Appellant also contends that her monthly expenses exceed her income and creating this special apportionment in favor of V.S., the Veteran's child, would not create an economic hardship for the Veteran.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying apportionment claim can be adjudicated on the merits.

The Board notes initially that, although V.S. turned 18 years of age in December 2011, there is a factual dispute about whether the Veteran provided financial support for her as his child when V.S. was a minor.  This factual dispute must be resolved before the Appellant's apportionment claim can be adjudicated on the merits.  The Veteran was not asked to provide and did not provide any information regarding any child support that he paid to the Appellant as custodian of V.S.  For example, there is no VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," for the Veteran nor any information regarding his monthly expenses in his claims file or in Virtual VA.  It appears that the Veteran's monthly income consists of Social Security Administration (SSA) disability benefits.  Information showing how much the Veteran is paid by SSA each month is of record.  Without information about the Veteran's monthly expenses, however, the Board cannot determine his monthly expenses or whether they include any child support payments made to the Appellant as custodian of V.S.  It appears that the only relevant information concerning the Veteran's child support payments made to the Appellant as custodian of V.S. is a partial copy of a "Kansas Payment Center Payment History Report" that the Appellant attached to her August 2011 VA Form 9 (substantive appeal).  A review of this form appears to show that the Veteran was making regular child support payments to the Appellant as custodian of V.S. although the Appellant asserted in statements on her VA Form 9 that the Veteran had not paid any child support since May 2005 (which also is the date of the first payment made by the Veteran listed on the payment history report that the Appellant provided).  A review of this form also indicates that there are several gaps in time where the Veteran may not have been making the required child support payments to the Appellant as custodian of V.S.    

The Board notes in this regard that the relevant regulations provide that any or all of a Veteran's compensation may be apportioned if his child is not residing with him and he is not "reasonably discharging his or her responsibility" for child support.  See 38 C.F.R. § 3.450(a) (2013).  Given the factual dispute concerning whether the Veteran was "reasonably discharging" his child support responsibility to the Appellant as custodian of V.S., the Board finds that, on remand, the PMC should contact both the Veteran and the Appellant and ask them to provide additional information regarding child support payments owed by the Veteran and paid to the Appellant as custodian of V.S., at least prior to December 2011 when V.S. turned 18 years of age, to include updated information on monthly income and expenses for the Veteran, the Appellant, and V.S.  The Board also finds that the PMC should attempt to obtain additional information regarding the Veteran's child support from the state of Kansas, to include a copy of any court order(s) and payment history/ies relevant to his child support payments.  

The Board also notes that it is not clear from a review of the record evidence whether V.S. still can be considered the Veteran's child for purposes of apportioning his non-service-connected disability pension benefits.  As noted elsewhere, although V.S. was a minor child when this appeal was perfected in August 2011, she turned 18 years of age in December 2011.  The Board observes that a child is defined as an unmarried person who, among other things, after reaching 18 years of age and until completing education or training (but not after reaching 23 years of age) "is pursuing a course of instruction at an approved educational institution."  See 38 U.S.C.A. § 101(4)(A)(iii) (West 2002 & Supp. 2013).  The Veteran does not dispute that he is the father of V.S.  Although V.S. does not turn 23 years of age until December 2016, it is not clear from a review of the record evidence whether she "is pursuing a course of instruction at an approved educational institution" such that she still can be considered the Veteran's child for purposes of apportioning his non-service-connected disability pension benefits.  Id.  In other words, the Appellant may not be entitled to an apportionment of the Veteran's non-service-connected disability pension benefits if V.S. is no longer considered the Veteran's child for VA purposes.  Given the foregoing, the Board finds that, on remand, the PMC should contact the Appellant and ask her to provide information about whether V.S. is pursuing a course of instruction at an approved educational institution.

The Board finally notes that a review of internal VA correspondence indicates that the Veteran has requested that his current mailing address not be provided to the Appellant.  The Board also notes that the Veteran provided a new mailing address in November 2011 correspondence sent to the RO in Wichita, Kansas.  Accordingly, the PMC is directed to maintain the privacy of the Veteran's mailing address (and other related contact information) and not to share this information with the Appellant.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current mailing address of record, the PMC should contact the Veteran and the Appellant and request updated information about their monthly income and expenses, including on a VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," to include supporting documentation for all reported monthly expenses.  Ask the Veteran to provide information about whether V.S. was living with him prior to her turning 18 years of age in December 2011.  The Appellant should be asked to provide updated information regarding monthly income and expenses for V.S. as well, to include supporting documentation for all reported monthly expenses.  Ask the Appellant to provide additional information regarding the child support that the Veteran is required to pay for V.S., to include a copy of any court order(s) and a complete payment history from the Kansas Payment Center, if available.  If the Appellant cannot provide this information concerning the Veteran's child support payments, then ask her to complete an appropriate records release form so that VA can attempt to obtain these records from an appropriate state agency for the state of Kansas.  Ask the Appellant to provide information about whether V.S. is pursuing a course of instruction at an approved educational institution, to include supporting documentation (such as transcripts).  A copy of any letter(s) sent to the Veteran and the Appellant, and any reply, to include any records submitted to the PMC, should be included in the Veteran's claims file.

2.  The PMC should contact the appropriate state agency for the state of Kansas, to include the Kansas Payment Center or other state records repository, and request complete information regarding the child support that the Veteran is required to pay for V.S., to include a copy of any court order(s) and a complete payment history, if available.  It appears that the Court Order Number is # 05dm000116.  A copy of any records release form signed by the Appellant should be included in order to obtain these records.  A copy of any request(s) sent to the appropriate state agency for the state of Kansas, to include the Kansas Payment Center or other state records repository, and any reply, to include any records obtained by the PMC, should be included in the Veteran's claims file.

3.  The PMC should make a formal determination as to whether V.S. is a "child" for purposes of apportionment of the Veteran's non-service-connected disability pension benefits.  This determination should include a finding as to whether V.S. currently is pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A)(iii) (West 2002 & Supp. 2013).  A copy of any determination reached by the PMC on this matter should be included in the Veteran's claims file.

4.  Thereafter, based on a review of the Veteran's monthly expenses and income, the Appellant's monthly expenses and income, and the monthly expenses and income of V.S., the PMC should readjudicate the Appellant's claim of entitlement to a special apportionment of the Veteran's non-service-connected disability pension benefits in favor of V.S., the Veteran's child.  If the benefits sought on appeal remain denied, then the Appellant should be provided a supplemental statement of the case.  The Veteran and his service representative also should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

